STARBOARD INVESTMENT TRUST 116 South Franklin Street Post Office Box 69 Rocky Mount, North Carolina 27802 (252) 972-9922 October 7, 2013 VIA EDGAR Securities and Exchange Commission Filing Desk treet, N.E. Washington, DC 20549 RE: Starboard Investment Trust (File Nos.333-159484 and 811-22298), on behalf of the Presidio Multi-Strategy Fund, a series of the Trust Ladies and Gentlemen: Pursuant to Rule 497(j) of the General Rules and Regulations under the Securities Act of 1933, as amended, please accept this letter as certification that the Prospectus and the Statement of Additional Information for the Funds named above do not differ from those contained in Post-Effective Amendment No. 148 to the Trust’s Registration Statement on Form N-1A.The amendment was filed with the U.S. Securities and Exchange Commission electronically on September 30, 2013. If you have any questions concerning the foregoing, please contact the undersigned at 252-972-9922, extension 249. Yours truly, Starboard Investment Trust /s/ A. Vason Hamrick A. Vason Hamrick Secretary cc: Terrence O. Davis Baker,Donelson, Bearman, Caldwell & Berkowitz, PC 920 Massachusetts Avenue, NW Suite 900 Washington, DC 20001
